PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of the sum of $7.34 for damage to a shirt. The claimant was required to physically restrain a patient at Spencer State Hospital. The patient grabbed the shirt and tore it.
In its Answer, the respondent admits the validity of the claim. As there were sufficient funds on hand from which the claim could have been paid during the fiscal year, the Court hereby makes an award to the claimant in the amount requested.
Award of $7.34.